Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Justin Swindells on 31 May 2022.

The application has been amended as follows: 
Claim 15 – line 21 “the sample compartment is” has been amended to –the sample compartments are--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art of the record fails to teach and/or fairly suggest, in combination with all other recited limitations “wherein the sample storage is configured as a drum, in which the sample compartments are arranged along the periphery of the drum, and wherein the drum is arranged to be rotated a number of angular steps corresponding to the distance between two neighbouring sample compartments, or wherein the tissue collection device is adapted to perform a tissue collection operation by displacement of the drum relative to the housing in the transverse direction of the longitudinal axis of the biopsy needle or biopsy device and back again when the drum has been rotated one or more angular steps”.
Pasternak (US 20160242748 A1) teaches a tissue collection device (Tissue handling device 50, Figs. 3A-3F) for collection of one or more tissue samples (Paragraph 0106—sample sheet is further sterile if obtaining several samples from the same organ) from a biopsy needle (Needle 10 and mandrel 12, Figs. 1A-1D) or biopsy device (Biopsy gun 78, Figs. 3C-3E), the tissue collection device including a tissue sample positioning arrangement (Base 52, gun house 54, needle bed 58, Figs. 3A-3F) adapted to receive and/or support a biopsy needle or biopsy device holding a tissue sample (Paragraph 0095—Biopsy gun is secured inside gun house…biopsy needle may thereby be positioned in place, supported by needle bed), the tissue collection device including a carrier medium adapted to adhere to a tissue sample (Paragraph 0106—sample sheet may adhere to a biological tissue upon manually pressing on or forming contact between the biological tissue and the sample sheet; Sample sheet 146/300, Fig. 6C/Fig. 11A), 
the tissue collection device being adapted to perform a tissue collection operation by relative movement between the carrier medium and the biopsy needle or biopsy device by firstly bringing the carrier medium into physical contact with a tissue sample held by a sample part of the biopsy needle or biopsy device ((Paragraph 0106—sample sheet may adhere to a biological tissue upon manually pressing on or forming contact between the biological tissue and the sample sheet; Paragraph 0108—for attaching a sample tissue to the sample sheet, the lever with a cassette and a sample sheet inside is lowered onto the needle notch; Fig 6a-c), and by secondly bringing the carrier medium away from the sample part of the biopsy needle or biopsy device (Paragraph 0106—the biopsy needle may touch the sample sheet, and then be inserted again to the live organ to take a next sample, i.e. the needle is brought away from the sample sheet, leaving the sample behind; Paragraph 0114-0115—lever is lowered, pressing sample sheet to the sample tissue on the needle and attaching the sample tissue to the sample sheet…lever is lifted and the cassette holder is optionally moved to the second position),
wherein the tissue sample positioning arrangement is adapted to support a biopsy needle in a fixed position relative to a housing of the tissue collection device in a transverse direction of the biopsy needle (Paragraph 0097—biopsy needle is aligned between shoulders of the needle bed so that the biopsy needle is aligned horizontally), and wherein the tissue collection device is adapted to perform the tissue collection operation by movement of the carrier medium in a transverse direction of the biopsy needle (Paragraph 0099—cassette holder is movable in a direction perpendicular to the long dimension of biopsy needle …configured to move between two well-defined positions for collecting tissues from biopsy needle; Paragraph 0108—sample sheet inside cassette touching mandrel 12; Figs. 6B and 6C), 
wherein the tissue collection device includes a sample storage with sample compartments (Cassette 140, Fig. 5), each of the sample compartments having the form of a channel in which at least a portion of the carrier medium is arranged (Shallow depression 148 for accepting sample sheet 146, Fig. 5). 
Pasternak additionally teaches wherein the tissue cassette may be used to obtain multiple samples (Paragraphs 0145 and 0179), as well as wherein the tissue collection device is adapted to perform a tissue collection operation by displacement of a tissue cassette relative to the housing in the direction of the biopsy needle and back again (Paragraph 0108—for attaching a sample tissue to the sample sheet, the lever with a cassette and a sample sheet inside is lowered onto the needle notch; Figs. 6A-C) when the cassette has been rotated or otherwise moved (Paragraph 0099—Cassette holder is configured to move manually, e.g. by pressing with fingers, between two well-defined positions, for collecting two tissues from biopsy needle, one tissue in each well-defined position).
Andreasen (WO 2007112751 A2) teaches a tissue collection device wherein the sample storage is configured as a drum (elongate sample tissue cassette/rotatable drum 104, Fig. 7), in which the sample compartments are arranged along the periphery of the drum (Page 6, lines 9-10—a plurality of cavities arranged along its circumference), and wherein the drum is arranged to be rotated a number of angular steps (Page 11, lines 27-28—stepwise rotatable about a central axis) corresponding to the distance between two neighbouring sample compartments (Page 3, lines 5-7—drum is rotatable relative to the sample-receiving device in such a way that different tissue samples harvested at different times can be accommodated in separate tissue-retaining cavities).
However, the prior art fails to reasonably suggest a means or motivation for effectively combining the inventions of Pasternak and Andreasen in order to sufficiently teach all limitations of the claim.  Claims 18-22 and 25-36 are additionally allowed as dependents of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791